[Cite as State ex rel. Bloodworth v. Toledo Corr. Inst., 2022-Ohio-346.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio, ex rel. Ronald                                Court of Appeals No. L-21-1146
Bloodworth

        Relator

v.

Toledo Correctional Institution, et al.                      DECISION AND JUDGMENT

        Respondents                                          Decided: February 2, 2022

                                                   *****

        Ronald Bloodworth, Pro se.

        Dave Yost, Ohio Attorney General, and
        Mark W. Altier, Principal Assistant Attorney
        General, for respondents.

                                                   *****

        MAYLE, J.

        {¶ 1} This case is before the court upon the brief of respondents, Toledo

Correctional Institution (“TCI”) and Sonrisa Sehlmeyer, filed on December 15, 2021,

under 6th Dist.Loc.App.R. 6(B). Relator, Ronald Bloodworth, has not filed a brief. For

the following reasons, we dismiss Bloodworth’s complaint for writ of mandamus.
       {¶ 2} Bloodworth is an inmate at TCI. On August 4, 2021, he filed a complaint

for a writ of mandamus under R.C. Chapter 2731, asking that we order respondents to

provide records he sought under R.C. 149.43. Among the records he requested were

outgoing legal mail logs, cash slips, and monthly mail reports for Lebanon Correctional

Institution (“LCI”) for specified time periods. He maintained that these documents had

not been produced.

       {¶ 3} In a decision dated August 26, 2021, we issued an alternative writ requiring

respondents to either do the act requested by relator in the petition or show cause why

they are not required to do so by filing an answer to relator’s petition pursuant to Civ.R.

8(B) or a motion to dismiss relator’s petition pursuant to Civ.R. 12.

       {¶ 4} Respondents filed a motion to dismiss under Civ.R. 12(B)(6) for failure to

state a claim upon which relief can be granted. They argued in their motion that

Bloodworth’s complaint and the documents attached to it demonstrate that the records he

requested are maintained not by TCI, but by LCI. Respondents claimed that they are not

the persons or entities responsible for maintaining the records for LCI, therefore,

Bloodworth’s complaint must be dismissed for failure to state a claim upon which relief

may be granted.

       {¶ 5} We denied respondents’ motion because they failed to either (1) cite

authority indicating that Sehlmeyer was not responsible for responding to requests for

LCI records, or (2) file a motion for summary judgment attaching affidavits and exhibits




2.
demonstrating that Sehlmeyer is not the person responsible for the relevant public

records. Because they failed to do so, we could not conclude that Bloodworth’s

complaint failed to state a claim upon which relief may be granted.

       {¶ 6} Respondents have now filed a merit brief under 6th Dist.Loc.App.R. 6(B).

In support of their brief, they submitted an affidavit from Sehlmeyer, averring that she is

responsible for responding to public records requests for records maintained by TCI and

is not responsible for public records requests for records maintained by entities other than

TCI. Respondents submit, therefore, that they were not responsible for providing

Bloodworth the LCI records he requested.

       {¶ 7} Respondents also submitted the affidavit of attorney Mark W. Altier, stating

that respondents sent a letter to Bloodworth on November 23, 2021, attaching the

documents he requested from LCI, and that respondents have heard nothing further from

Bloodworth since providing those records. They insist that this has mooted this action.

       {¶ 8} As previously alluded to, Bloodworth has not filed his own brief. As such,

he has not challenged respondents’ claim that they were not responsible for responding to

public records requests for documents maintained by entities other than TCI. He has also

not challenged respondents’ claim that his complaint is now moot because respondents

provided the records he requested. Because respondents’ position here is unchallenged—

and because it is consistent with our decision in State ex rel. Keating v. Skeldon, 6th Dist.

Lucas No. L-08-1414, 2009-Ohio-2052, ¶ 8-16 (granting certain respondents’ motion for




3.
summary judgment which attached affidavits and exhibits averring that they were not the

persons responsible for responding to the public records requests at issue)—we accept

their assertions and dismiss Bloodworth’s complaint.

         {¶ 9} It is so ordered.

         {¶ 10} The costs of this matter are to be shared equally amongst the parties.

         {¶ 11} The clerk is directed to serve upon the parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).

                                                                              Writ dismissed.



Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




4.